Case 2:05-mc-02025 Document 937-1 Filed 07/26/21 Page 1 of 2

JS 44 (Rev. 04/21)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)

T. (a) PLAINTIFFS — DEFENDANTS

Securities and Exchange Commission Brian Davison, et al.

. oo. Hillsborough, FL
County of Residence of First Listed Defendant
{IN LS. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,
(c) Attorneys (Firm Name, -lidress, and Telephone Number} Attorneys (If Known)

Katherine Donlon, Johnson Cassidy, 2802 N. Howard
Ave., Tampa, FL 33607; 813-699-4859

II. BASTS OF JURISDICTION (Place an "N" in One Rox Oulyy

Alexandra P. Kolod, Moses & Singer, LLP, 405 Lexington
Avenue, New York, NY 10174, 212-554-7893

TH. CITIZENSHIP OF PRINCIPAL PARTIES vpiace an “x” in One Box for Plaintiff

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

(For Diversity Cuses Only) and One Box for Defendara)
[=]! US. Government (3. Federal Question PTF DEF PTF DEF
Plaintift (U.S. Government Nota Peray Citizen of This State Oo I CI {Incorporated er Principal Place Oo 4 Os
of Business In This State
[J]? US. Government (4 Diversity Citizen of Another State [J2) (©) 2 Incorporated and Principal Place =] § (Js
Defendant (hnfivate Ciizensnip of Parties in deem Hf) of Business In Another State
Citzen or Subject ofa | 3 oO 3 Foreign Nation oO 6 oO 6
Sieber Foreign Country
IV. NATURE OF SUIT (tice an “xX” in One Box Only) Click here for: Nature of Suit Code Deseriptio!
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 15% 375 False Claims Act
120 Marine 310 Airplane OC 365 Personal Injury « of Property 21 USC 88) 423 Withdrawal 376 Qui Tam (31 USC
“30 Miller Act 413 Atrplane Product Product Liability 690 Other 38 USC 157 FIM)
40 Negotiable Instrument Liability CO 367 Health Care! | INTELLECTUAL |_| 400 State Reapportionment
140 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury £20 Copyrights 430 Banks and Banking
H 15] Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability Oo 368 Asbestos Persunal 835 Patent - Adbreviaied 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Vetzrans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Ol 183 Recovery of Overpayment Laabiliy PERSONAL PROPERTY LA &80 Defend Trade Seerets | 480 Consumer Credit
of Veicrun's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 US USC 1681 or 1692)
| 160 Stockholders” Suits H 355 Motor Vehicle H 37) Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability oO 380 Other Personal _] 720 Labor/Management FAL SE TV Protection Act
195 Contract Product Liability ] 360 Other Personal Propeny Damage Relations 861 HEA (139511) 490 Cable/Sat TV
196 Franchise Injury 385 Property Damage 740 Railway Tabor Act 862 Black Lung (923) $50 Seeurities/Commadities!
] 362 Personal Injury - Product Liability 781 Fumily and Medical 862 DIWC/DIWW (405(2)) Exchange
Medival Malpractic: Leave Act &h4 SSID Tithe XVI | 490 Other Statutory Actions
(REAL PROPERTY] sETS LFRISONER PETITIONS | _}790 Other Labor Litigation RGS RSI (405¢g)) R91 Agricultural Acts
_ 210 Land Condemnation 440 Other Civil Rights Haheas Corpus: | _]79) Employee Retiremem P] 893 Environmental Matters
220 Foreclosure 441 Voting |] 463 Alien Detainee Income Security Act |__-FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employnvent _| $10 Motions tu Vacate __| 870 Taxes (U.S. Plait? Agt
240 Tons 10 Land 443 Housing! Sentence or Defendant) 896 Arbitration
243 Ton Product Liability Accommodations |_| 330 General [| 871 [RS—Third Party + 899 Admimstrative Procedure
290 AL Other Real Property ] 445 Amer, w/Disahilities - _] 535 Death Penalty IMMIGRATION 26 USC 7H09 AcUReview of Appeal uf
Employment Other; 462 Naturalization Application Ageney Deeiston
P] 446) Amer, w/Disabilites -[7] $40 Mandamus & Other 465 Other Immigration |] 950 Constitutionality of
Other 550 Civil Rights Actions. State Statutes
|) 448 Education 355 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “Xin One Box Oniy

> | Original
& Proceeding

VI. CAUSE OF ACTION

oO 2 Removed from
State Court

Remanded from
Appellate Court

oO3

28 U.S.C. § 754

Brief description of cause:
Miscellaneous Receivership Action

 

Oo Reinstated or oO 3 Transterred from
Another District

Reopened
(specify)

 

co 6 Muludisirict
Litigation -
Transfer

oO 8 Maultidistrict
Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictianal statater untess diversity):

 

 

 

 

 

 

VII. REQUESTED IN = () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [yes [=]No
VIII. RELATED CASE(S)
IF ANY (See insiruetions): . . . .
JUDGE Mary S. Scriven DOCKET NUMBER _8:20-cy-325-MSS-AEP(M.D. of FL)
DATE SIGNATURE OF ATTORNEY OF BEGORD .
7/26/2021 /s/ Joseph F. Butcher - Counsel for Receiver, Burton W. Wiand

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:05-mc-02025 Document 937-1 Filed 07/26/21 Page 2 of 2

JS 44A REVISED June, 2009
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A

This case belongs on the ( oO Erie Oo Johnstown © Pittsburgh) calendar.

1. ERIE CALENDAR - If cause of action arose in the counties of Crawford, Elk, Erie,
Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
counties.

2. JOHNSTOWN CALENDAR - If cause of action arose in the counties of Bedford, Blair,

Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

PART B (You are to check ONE of the following)

1.0 This case is related to Number . Short Caption

2.@) This case is not related to a pending or terminated case. This case is not related to any other matter
in this district. It is related to a matter pending

DEFINITIONS OF RELATED CASES: in the Middle District of Florida - 8:20-cv-325-

CIVIL: Civil cases are deemed related when a case filed relates to property included in MSS-AEP

another suit or involves the same issues of fact or it grows out of the same transactions

as another suit or involves the validity or infringement of a patent involved in another

suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership

groups which will lend themselves to consolidation for trial shall be deemed related.

HABEAS CORPUS &CIVIL RIGHTS: All habeas corpus petitions filed by the same individual

shall be deemed related. All pro se Civil Rights actions by the same individual shall be

deemed related.

 

PARTC

I. VIL CATEGORY (Select the applicable category).

Antitrust and Securities Act Cases

Labor-Management Relations

Habeas corpus

Civil Rights

Patent, Copyright, and Trademark

Eminent Domain

All other federal question cases

All personal and property damage tort cases, including maritime, FELA,

Jones Act, Motor vehicle, products liability, assault, defamation, malicious

prosecution, and false arrest

Insurance indemnity, contract and other diversity cases.

Government Collection Cases (shall include HEW Student Loans (Education),
V A Overpayment, Overpayment of Social Security, Enlistment
Overpayment (Army, Navy, etc.), HUD Loans, GAO Loans (Misc. Types),
Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
Penalty and Reclamation Fees.}

o
4

.

oar niu & whe

H
o*”

00 O0800000

I certify that to the best of my knowledge the entries on this Case Designation
Sheet are true and correct

/s/ Joseph F. Butcher - Counsel for Receiver,
pate: 7/26/2021 Burton W. Wiand

 

ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
